DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 4/1/2022 have been acknowledged and entered.
Claims 1-20 are pending.  
Claims 1, 10-11, 13-14 and 18-19 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN104575864).
Regarding claim 1, Li discloses a metal oxide/silver nanowire conductive network (metal mesh coated with metal oxide) on a substrate (p 4) and (p 5).  Li teaches the formation of a network by wet processing methodology similar to Applicant’s and it would be expected that it would also produce a similar mesh. Although not expressly stated, at compositions of metal oxide to metal nanowire as high as 1 to 0.1 the metal oxide of the network necessarily serves to encapsulate the nanowire mesh.  As such, the coated mesh being substantially the same as claimed with a metallic nanowire mesh coated with a metal oxide, would be expected to inherently provide a mechanically stabilized mesh which remains conductive at temperatures greater than or equal to about 600˚C.  MPEP 2112.01 II.  The network being conductive is expected inherently to provide electrical conductivity from one end to the other.
Regarding claim 2, Li teaches all of the limitations of claim 1 and further teaches the nanowire material may be silver (p 4-5). 
Regarding claims 3 and 4, Li teaches all of the limitations of claim 1 and further teaches the metal oxide may be titanium or tin oxide (p4).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Go (KR 20150078225).
Regarding claims 1-3, Go discloses a transparent conductive film including metal nanowires coated with metal oxide having low sheet resistance [0001].  Go teaches the metal nanowires are entangled with each other to form a network structure [0010] (a nanowire mesh wherein the metallic mesh comprises a network of interconnected metallic nanowires such that there is electrical conductivity from one end to another of the metallic nanowire mesh with a metal oxide coating that encapsulates the metallic nanowire mesh).  Go teaches metals such as silver (as in claim 2) coated with tin oxide (as in claim 3) Example 1 [0025].  Regarding the limitation “to mechanically stabilize the metallic nanowire mesh which permits the metallic nanowire mesh to remain conductive at temperatures greater than or equal to about 600˚C”, it is considered intended use and is given little patentable weight.  However, because the structure, the metal and the metal oxide of Go are substantially the same as claimed and the metal oxide coats (encapsulates) the metal nanowire mesh, the structure is expected to be capable of achieving the claimed limitation.  MPEP 2112.01 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN104575864) in view of Rubin et al (US 2016/0010236 A1) as evidenced by Merriam Webster “Halogen”.
Regarding claims 5-8, Li teaches all of the limitations of claim 1 as set forth above.
Li does not teach metal oxide comprises specifically fluorine doped tin oxide, niobium doped gallium oxide, iron doped titanium oxide or nickel doped titanium oxide.
However, Rubin teaches that transparent non-conductive metal oxides including materials such as oxides of titanium, tin and gallium may be provided by using salts of the metals [0117], but that doped with certain concentrations of materials including materials such as halogens (which includes fluorine as evidenced by Merriam Webster “halogen”) iron, or niobium, or nickel these types of metal oxides are conductive [0124].
Therefore, since the objective of Li is to provide transparent conductive films, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the expressly identified metal oxides and dopants of Rubin, transparent conductive doped metal oxides such as iron or nickel doped titanium oxide, halogen (fluorine) doped tin oxide, or niobium doped gallium oxide as suitable conductive oxide film materials to mix with (encase) the metal nanowires with an expectation of success in providing a conductive metal oxide layer on the metal nanowires. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN104575864) in view of Motohiro et al (US 5,698,988) and further in view of Kasem et al “Platinum as a Reference Electrode in Electrochemical Measurements”.
Regarding claims 12 and 13, Li teaches all of the limitations of claim 1 as set forth above.
Li does not teach electrodes in contact with the opposite ends of the coated nanowire mesh.
However, Motohiro teaches platinum electrodes formed on (in contact with) longitudinal ends of a conductive film (col 6 lines). Motohiro teaches these electrodes are used to detect the deterioration of the inorganic material.  Motohiro does not expressly identify the platinum electrodes as mesh.  However, Kasem teaches that platinum mesh electrodes produce very reproducible results and are a convenient reference electrode.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply platinum electrodes as taught by Motohiro on the ends of the conductive film of Li to provide the platinum electrodes as platinum mesh as taught by Kasem in order to detect deterioration of the conductive film with reproducible and thus reliable results. 
    
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Go et al (KR 20150078225A).
Regarding claim 5, Go teaches all of the limitations of claim 1 as set forth above.  Go further teaches the metal to form the oxide for coating the nanowires may be Sn or Zn and may be doped with one or more of In, Sb and F [0049].
Although Go does not provide an example expressly employing fluorine doped tin oxide, given the limited number of possible oxides and dopants, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose from the limited options (2) of metal oxide SnO2 and of dopants (3) F as the metal oxide coating on the nanowires with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claims 9-11, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (KR 20150078225A) in view of Kitano et al (WO2009035059 A1).
Regarding claim 9, Go teaches all of the limitations of claim 1 as set forth above.
Go does not teach a metal fusing individual metallic nanowires in the nanowire mesh together.
However, Kitano teaches metal nanowires joined at intersections to form a mesh wherein the intersections are joined (fused) by plating (p2 of 9) a metal such a palladium in order to increase the contact area between the nanowires and reduce the contact resistance and surface resistance of the nanowires (p4 of 9). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to plate the intersection of the metal nanowires of Li to join the intersections of the nanowires in order to provide increased contact area between the nanowires and reduce the contact resistance and surface resistance of the nanowires resulting in better conductivity of the mesh.  
Regarding claim 10, Go in view of Kitano teaches all of the limitations of claim 9 and Kitano further teaches the metal joining the nanowires may be a metal including materials such as palladium (p4 of 9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose palladium from the limited number of expressly identified plating metals of Kitano with an expectation of success in joining the nanowires of Li. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 11, Go in view of Kitano teaches all of the limitations of claim 9 and although the limitation of electroplated is a product by process limitation wherein patentability of a product does not depend on its method of production, Kitano does indeed teach the metal is plated (electroplated) to cover the nanowire mesh (p4 of 9). 
Regarding claim 14, Go discloses a transparent conductive film including metal nanowires coated with metal oxide having low sheet resistance [0001] on a substrate [0014].  Go teaches the metal nanowires are entangled with each other to form a network structure [0010] (a metallic nanowire mesh wherein the metallic mesh comprises a network of interconnected metallic nanowires such that there is electrical conductivity from one end to another of the metallic nanowire mesh with a metal oxide coating that encapsulates the metallic nanowire mesh).  Go teaches metals such as Ag, Au, and Ni as nanowire material [0014] and coatings of metal oxides formed with oxides such as tin oxide [0025].  
Go does not teach a metal fusing individual metallic nanowires in the nanowire mesh together.
However, Kitano teaches metal nanowires joined at intersections to form a mesh wherein the intersections are joined (fused) by plating (p2 of 9) a metal such a palladium in order to increase the contact area between the nanowires and reduce the contact resistance and surface resistance of the nanowires (p4 of 9). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to plate the intersection of the metal nanowires of Go prior to applying the metal oxide coating to join the intersections of the nanowires in order to provide increased contact area between the nanowires and reduce the contact resistance and surface resistance of the nanowires resulting in better conductivity of the mesh. Regarding the limitation “mechanically-stabilized metallic nanowire mesh”, because the metal and the metal oxide of Go is the same as claimed and the metal oxide coats (encapsulates) the metal nanowire mesh, the limitation is expected to be inherently met.  Regarding the limitation “to mechanically stabilize the metallic nanowire mesh which permits the metallic nanowire mesh to remain conductive at temperatures greater than or equal to about 600˚C”, it is considered intended use and is given little patentable weight.  However, because the structure, the metal and the metal oxide of Go are substantially the same as claimed and the metal oxide coats (encapsulates) the metal nanowire mesh, the structure is expected to be capable of achieving the claimed limitation. MPEP 2112.01 II.
Regarding claim 15, Go in view of Kitano teaches all of the limitations of claim 14 and Go further teaches the nanowire material may be silver [0014] and [0021]. 
Regarding claim 16, Go in view of Kitano teaches all of the limitations of claim 14 and Go further teaches the metal oxide may be SnO2 (tin oxide) [0021].
Regarding claim 18, Go in view of Kitano teaches all of the limitations of claim 14 and Kitano further teaches the metal joining the nanowires may be a metal including materials such as palladium (p4 of 9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose palladium from the limited number of expressly identified plating metals of Kitano with an expectation of success in joining the nanowires of Li. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 19, Go in view of Kitano teaches all of the limitations of claim 14 and although the limitation of electroplated is a product by process limitation wherein patentability of a product does not depend on its method of production, Kitano does indeed teach the metal is plated (electroplated) to cover the nanowire mesh (p4 of 9). 

Claims 4, 6-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN104575864) in view of Rubin et al (US 2016/00102336 A1) as evidenced by Merriam Webster “Halogen”.
Regarding claims 4, 6-8, and 16-17, Go teaches all of the limitations of claims 1 and 14 as set forth above. Go also teaches metal oxide such as SnO2 doped with dopants such as F [0049].
Go does not teach metal oxide comprises specifically, niobium doped gallium oxide, iron doped titanium oxide or nickel doped titanium oxide.
However, Rubin teaches that transparent non-conductive metal oxides including materials such as oxides of titanium, tin and gallium may be provided by using salts of the metals [0117], but that when doped with certain concentrations of materials including materials such as halogens (which includes fluorine as evidenced by Merriam Webster “halogen”) iron, or niobium, or nickel these types of metal oxides are conductive [0124] and functionally equivalent. 
Therefore, since the objective of Go is to provide transparent conductive films and Go teaches the use of SnO2 that may be doped with F, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the expressly identified metal oxides and dopants of Rubin, transparent conductive doped metal oxides such as iron or nickel doped titanium, or niobium doped gallium as suitable functionally equivalent conductive oxide film materials to the SnO2 doped with F as taught by Go to mix with (encase) the metal nanowires of Go with an expectation of success in providing a conductive metal oxide layer on the metal nanowires. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (KR 20150078225A) in view of Motohiro et al (US 5698988) and further in view of Kasem et al “Platinum as a Reference Electrode in Electrochemical Measurements”.
Regarding claims 12 and 13, Go teaches all of the limitations of claim 1 as set forth above.
Go does not expressly teach electrodes in contact with the opposite ends of the coated nanowire mesh but does teach the conductive film used for applications in various device electrodes [0002].
However, Motohiro teaches platinum electrodes formed on (in contact with) longitudinal ends of a conductive film (col 6 lines). Motohiro teaches these electrodes are used to detect the deterioration of the inorganic material.  Motohiro does not expressly identify the platinum electrodes as mesh.  However, Kasem teaches that platinum mesh electrodes produce very reproducible results and are a convenient reference electrode.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply platinum electrodes as taught by Motohiro on the ends of the conductive film of Go to provide the platinum electrodes as platinum mesh as taught by Kasem in order to detect deterioration of the conductive film with reproducible and thus reliable results. 
    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Go et al (KR 20150078225A) in view of Kitano et al (WO2009035059 A1) further in view of Motohiro et al (US 5,698,988 and further in view of Kasem et al “Platinum as a Reference Electrode in Electrochemical Measurements”.
Regarding claim 20, Go in view of Kitano teaches all of the limitations of claim 14 as set forth above.
Go in view of Kitano does not teach electrodes in contact with the opposite ends of the coated nanowire mesh.
However, Motohiro teaches platinum electrodes formed on (in contact with) longitudinal ends of a conductive film (col 6 lines). Motohiro teaches these electrodes are used to detect the deterioration of the inorganic material.  Motohiro does not expressly identify the platinum electrodes as mesh.  However, Kasem teaches that platinum mesh electrodes produce very reproducible results and are a convenient reference electrode.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply platinum electrodes as taught by Motohiro on the ends of the conductive film of Go and Kitano to provide the platinum electrodes as platinum mesh as taught by Kasem in order to detect deterioration of the conductive film with reproducible and thus reliable results.     

Response to Arguments
Applicant’s arguments, filed 4/1/2022, have been fully considered.  The amendments have overcome the rejections under 35 U.S.C. 112 and the rejections have been withdrawn.  Arguments regarding claims 1-8 are not found persuasive however the rejections have been augmented and clarified.  Arguments see p10, with regard to claims 9-11 and 14-20 however are persuasive in that there does not appear to be a feasible way to fuse the individual nanowires of Li as claimed since they are coated and deposited at the same time by co-deposition.  Therefore, the rejections of claims 9-11 and 14-20 over Li have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Go et al (KR 20150078225A).  Additionally, in reference to the arguments regarding claims 1-8 rejected over Li, Applicant argues that it does not appear that Li teaches that the metal oxide/silver nanowire composite forms a metal mesh coated with metal oxide as suggested or a network of interconnected metallic nanowires such that there is electrical conductivity from one end to another of the metallic nanowire mesh and that the lack of details in Li regarding the arrangement of their silver nanowires and metal oxide makes it difficult to conclude with any certainty what the mechanical stability and conductivity of the structure of Li is at temperatures greater than or equal to about 600°C .  In response to Applicant’s argument, Li teaches the formation of a network by wet processing methodology similar to Applicant’s and it would be expected that it would also produce a similar mesh.  The materials may include weight ratios of metal oxide to silver nanowire of 1:0.1 which would be expected to provide encapsulation with such a composition.  Additionally, the network being conductive is expected inherently to provide electrical conductivity from one end to the other. Applicant has not shown any reason why or evidence that the network of Li would not be expected to provide each of these limitations.  Therefore, Applicant’s arguments regarding claims 1-8 are not found convincing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784